Citation Nr: 1737060	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to residuals of squamous cell carcinoma (SCC) of the right vocal cord (throat cancer) to include as due to exposure to radiation.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.
 
In October 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2015, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's residuals of SCC of the right vocal cord are the result of exposure to microwaves in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a grant of service connection for residuals of SCC of the right vocal cord are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the appellant and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.


Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

That the Veteran has a current disability is not in doubt.  Indeed, the December 2015 VA examination report shows that SCC of the right vocal cord was diagnosed in 2001 and that he currently experiences residuals.

Regarding an in-service injury, that element is also not in doubt.  As discussed in the April 2015 remand, service treatment records (STRs) document treatment following an incident where the Veteran was subjected to a microwave or radiofrequency radiation leak from an electronic countermeasure (ECM) equipment malfunction.  Moreover, the STRs note the classified nature of this incident and the Veteran's treatment for hotness, sweating and epigastric burning following the incident.  

The final remaining element is a nexus between the Veteran's disability and his in-service injury.

The December 2015 VA examiner opined that the Veteran's disability was at least as likely as not that the Veteran's cancer was caused by service.  As rationale, the examiner said that he was unsure of the nature of the question posed and was unsure exactly what he was opining on.  Essentially, the examiner stated that it was at least as likely as not that the Veteran experienced residuals of his SCC of the right vocal cord.  This opinion does not actually discuss whether the disability is related to service and, thus, is of no probative value as to nexus.

Another examiner offered an opinion in May 2016.  The examiner stated that there is no evidence that microwave radiation causes laryngeal cancer.  The examiner then explained the risk factors for the development of laryngeal cancer.  The examiner stated that the Veteran had a history of alcohol use and tobacco use, but he quit smoking 30 years ago.

The Veteran provided an opinion from Dr. N.R.V., M.D., from the VA Medical Center (VAMC) Department of Otolaryngology, dated March 2016.  Dr. N.R.V. explained that the Veteran as exposed to microwave radiation for most of his 8-hour shift one night in December 1989.  He explained that the Veteran does not have the usual risk factors for the development of laryngeal SCC, such as smoking or alcohol abuse.  He cited the studies provided by the Veteran and opined that it was at least as likely as not that the cancer was related to his in-service exposure to microwave radiation.  At this juncture, the Board notes that the Veteran provided treatise articles from the internet noting research on the links between the development of cancer and exposure to microwave radiation.

The Board finds that the evidence is at least evenly balanced as to whether residuals of SSC of the right vocal cord is related to the in-service incident.  Initially, the Board notes that the December 2015 VA examiner did not actually opine as to whether the disability was related to service-rending the opinion of no probative value as to nexus.  The May 2016 opinion offers no explicit opinion as to the likelihood that the disability is not related to service.  Further, the May 2016 opinion does not comment on the articles provided by the Veteran discussing medical research as to the impacts of exposure to microwave radiation.  On the other hand, Dr. N.R.V. offered an opinion as to the likelihood that the Veteran's exposure to microwave radiation caused his cancer.  Further, Dr. N.R.V. explained that the articles provided by the Veteran solidified his conclusion that the disability and in-service event were related and he also discussed that the Veteran did not possess the typical risk factors for that type of cancer.  Thus, Dr. N.R.V.'s opinion is entitled to the most probative weight.   Owens v. Brown, 7 Vet. App. 429 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).   As such the evidence is in at least equipoise as to whether the Veteran's disability is related to service.

In conclusion, the evidence is in at least relative equipoise as to whether SCC of the right vocal cord is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of SCC of the right vocal cord is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of SCC of the right vocal cord is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


